*652It is well settled that the nature and degree of the penalty to be imposed for failure to obey an order of disclosure is generally a matter left to the sound discretion of the trial court (see, CPLR 3126; Mayers v Consolidated Charcoal Co., 154 AD2d 577). Upon our review of the record, we conclude that the Supreme Court did not improvidently exercise its discretion in striking the defendant’s answer unless it complied with the court’s previous direction to disclose certain records. Rosenblatt, J. P., Sullivan, Copertino, Santucci and Goldstein, JJ., concur.